[gpre10q033109ex103001.jpg] [gpre10q033109ex103001.jpg]







Exhibit 10.3




October 15, 2008







Mr. Steven Bleyl

7964 Pinehurst Rd.

Woodbury, MN  55125







Dear Steve,




On behalf of the Company, I am pleased to confirm our offer to you for the
position of Executive Vice President of Ethanol Marketing. In this position you
will report directly to the President/COO of the company.  The terms of your new
position with the Company are as set forth below:







Position: Executive Vice President, Ethanol Marketing. As Executive Vice
President Ethanol Marketing, you will be a member of the Executive Management
team of Green Plains Renewable Energy, Inc. You will report directly to Todd
Becker, the President/COO of the company.  You will continue to report to Todd
following his assumption of the role of CEO of GPRE.  While employed by the
Company, except with written approval, you will not actively engage in any other
employment, occupation or consulting activity.




Start Date.  You will commence this new position with the Company upon the
successful completion of the merger between GPRE and VBV, LLC (“VBV”).




1)

Compensation.




i)

Base Salary.  You will be paid $250,000 annually.  Your salary will be payable
pursuant to the Company’s regular payroll policy (or in the same manner as other
officers of the Company). The Company shall annually review Executive’s Base
Salary.




ii)

Base Bonus Program.  You bonus program will be directly tied to the profits
generated by the revenues you bring to the Company, less all business expenses.
 Your bonus payout will be determined as follows:  You will receive ten (10)
percent of profit before taxes (PBT) up to a payout level of $500,000.  Beyond
the $500,000 level you will receive five (5) percent of PBT.  The first $250,000
of your payout will be made in a lump-sum payment.  Any remaining bonus to be
paid will be paid over a five (5) year period on a deferred basis.  That is, you
will receive 20% of the deferred payments each year for five years.  Should you
choose to leave the company before the deferred payments are made, you will
forfeit any remaining deferred payments owed to you.  You will be guaranteed a
minimum bonus payout of $125,000 in you first year of employment with the
Company.  The bonus will be paid on an annual basis based on your performance
and your ability to achieve the milestones that have been put in place.




iii)

Long Term Incentive Program.  The Board and the CEO are working to create a
stock option program (or similar program) for yourself and other members of the
management team of the Company that will allow you and the team to participate
in upside success of the Company’s performance.  Upon the creation of this
program, you will be eligible to participate at the sole discretion of the
company’s board of directors and CEO.




iv)

Stock Grant.  The Company shall grant you 32,500 restricted shares of the
Company’s common stock (32,500 = 50,000 x 65%), in satisfaction of VBV’s grant
of restricted limited liability company interests, which will incrementally vest
over a period of three (3) years with 25% vesting immediately, and 25% vesting
each year after the Effective Date.  The Company shall pay withholding taxes in
accordance with a Restricted Stock Assumption Agreement to issue to you
effective with the merger between GPRE and VBV.








9420 Underwood Avenue, Suite 100 — Omaha, Ne — 68144

phone:  (402) 884-8700 — fax:  (402) 884-8776

www.gpreinc.com




--------------------------------------------------------------------------------

v)

Stock Options.  The Company shall grant you an option to purchase 50,000 shares
of the Company’s common stock at a price equal to the closing price of the
Company’s stock on the date of grant, which will incrementally vest over a
period of three (3) years with 25% vesting immediately, and 25% vesting each
year after the Effective Date.




2)

Benefits.




vi)

Insurance Benefits.  The Company will provide you with the standard medical and
dental insurance benefits available to other employees of the Company.  




vii)

Vacation.  You will earn vacation consistent with the Company’s vacation policy
offered to other employees of the Company.




3)

Location.  This position is based in Omaha and it is expected that you will
maintain an office in our Omaha headquarters. When you are not traveling in
furtherance of your duties, you are expected to work out of the Omaha office a
minimum of four days per five-day week




4)

At-Will Employment.  Your employment with the Company shall be for no specified
period or term and may be terminated by you or by the Company at any time for
any or no reason, with or without Cause, as long as written notice is provided
the Company that you provide thirty (30) days written notice to the company of
your intention to resign.  The “at-will” nature of your employment shall remain
unchanged during your tenure as an employee of the Company, and may only be
changed by an express written agreement that is signed by you and by the
Chairman of the Board.




5)

Termination of Employment. If you resign your employment with the Company or if
the Company terminates your employment for Cause, at any time, you will receive
your base salary, as well as any accrued but unused vacation (if applicable),
earned through the effective resignation or termination date, and no additional
compensation. If the Company terminates your employment for any reason other
than Cause, it will give you written notice of termination, any base salary and
accrued but unused vacation that is earned through the effective termination
date, and, conditioned on your (a) signing and not revoking a release of any and
all claims, in a form prescribed by the Company, (b) returning to the Company
all of its property and confidential information that is in your possession, you
will receive the following: (i) continuation of your base salary for six (6)
months beyond the effective termination date, payable in accordance with the
regular payroll practices of the Company, provided that these payments will be
terminated the earlier of six (6) months or as of the date you commence full
time employment elsewhere; and (ii) if you elect to continue your health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”) following the termination of your employment, then
the Company shall pay your monthly premium under COBRA until the earlier of (x)
3 months following the effective termination date, or (y) the date upon which
you commence employment with an entity other than the Company and (iii) if you
are terminated within your first year of employment, your option granted under
Paragraph 3 will vest on a monthly basis commensurate with the number of months
that you were employed by the Company.  You will notify the Company in writing
within 5 days of your receipt of an offer of employment with any entity other
than the Company, and will accordingly identify the date upon which you will
commence employment in such writing.  This salary continuance is meant to be
provided to you as you actively seek future employment and as noted will cease
once you have secured such employment.




For all purposes under this Agreement, a termination for “Cause” shall mean a
determination by the company that your employment be terminated for any of the
following reasons: (i) failure or refusal to comply in any material respect with
lawful policies, standards or regulations of Company; (ii) a violation of a
federal or state law or regulation applicable to the business of the Company;
(iii) conviction or plea of no contest to a felony under the laws of the United
States or any State; (iv) fraud or misappropriation of property belonging to the
Company or its affiliates; (v) a breach in any material respect of the terms of
any confidentiality, invention assignment or proprietary information agreement
with the Company or with a former employer, (vi)  your failure to satisfactorily
perform your duties after having received written notice of such failure and at
least thirty (30) days to cure such failure, or (vii) your misconduct or gross
negligence in connection with the performance of your duties.




6)

Change of Control.   If, during your employment with the Company, there is a
Change of Control event, and the Company terminates your employment without
Cause within six (6) months after that event, then you will be eligible to
receive the benefits provided in Section 5 above.




a)

“Change of Control” shall be defined as (i) merger, reorganization,
consolidation or other acquisition (or series of related transactions of such
nature) pursuant to which more than fifty percent (50%) of the voting power of
all equity of the Company would be transferred by the holders of the Company’s
outstanding shares (excluding a reincorporation to effect a change in domicile);
(ii) a sale of all or substantially all of the assets of the Company; or (iii)
any other transaction or series of transactions, in which the Company’s
stockholders immediately prior to such transaction or transactions own
immediately after such transaction less than 50% of the voting equity securities
of the surviving corporation or its parent .





2




--------------------------------------------------------------------------------

b)

The term “Change of Control” does not include the pending merger between VBV and
GPRE.  Following the completion of the merger, the term “Company” in section a)
above will apply solely to the remaining entity, GPRE.




7)

Confidential Information and Invention Assignment Agreement.  As an employee of
the Company, you will have access to certain Company confidential information
and you may during the course of your employment develop certain information or
inventions, which will be the property of the Company.  To protect the interest
of the Company you will need to sign the Company’s standard “Employee
Confidentiality Agreement” as a condition of your employment.




8)

No Inconsistent Obligations.  By accepting this offer of employment, you
represent and warrant to the Company that you are under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with your
obligations set forth in this letter.  You also represent and warrant that you
will not use or disclose, in connection with your employment by the Company, any
trade secrets or other proprietary information or intellectual property in which
you or any other person has any right, title or interest, and that your
employment by the Company will not infringe upon or violate the rights of any
other person or entity.  You represent and warrant to the Company that you have
returned all property and confidential information relating to any prior
employers.




9)

Arbitration.  Any dispute or claim arising out of or in connection with this
letter agreement will be finally settled by binding arbitration in the State of
Nebraska in accordance with the rules of the American Arbitration Association by
one arbitrator appointed in accordance with said rules.  The arbitrator shall
apply Nebraska law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute.  Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.  




We are all delighted to be able to extend this offer and look forward to
continuing to work with you.  To indicate your acceptance of the Company’s
offer, please sign and date this letter in the space provided below, and return
to the Company.  A duplicate original is enclosed for your records.  This letter
agreement, together with the Employee Confidentiality Agreement, sets forth our
entire agreement and understanding regarding the terms of your employment with
Company and supersedes any prior representations or agreements, whether written
or oral (including that certain offer letter also dated as of the date hereof).
 This letter agreement may not be modified or amended except by a written
agreement, signed by the CEO of the Company and by you.







Sincerely,







/s/ Wayne Hoovestol

 

 

Wayne Hoovestol

 

 

Chief Executive Officer

 

 

 

 

 

Agreed and Accepted

 

 

 

 

 

 

 

 

 

 

 

/s/ Carl Steve Bleyl

Date October 15, 2008

 

Carl Steve Bleyl

 

 








3


